Case 18-26407-JKS   Doc 85   Filed 07/23/19 Entered 07/24/19 09:12:42   Desc Main
                             Document     Page 1 of 5
Case 18-26407-JKS   Doc 85   Filed 07/23/19 Entered 07/24/19 09:12:42   Desc Main
                             Document     Page 2 of 5
Case 18-26407-JKS   Doc 85   Filed 07/23/19 Entered 07/24/19 09:12:42   Desc Main
                             Document     Page 3 of 5
Case 18-26407-JKS   Doc 85   Filed 07/23/19 Entered 07/24/19 09:12:42   Desc Main
                             Document     Page 4 of 5
Case 18-26407-JKS   Doc 85   Filed 07/23/19 Entered 07/24/19 09:12:42   Desc Main
                             Document     Page 5 of 5
